Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE-1943586-A1, hereinafter DE’586.
Regarding claim 1, DE’586 discloses a drill bit (See Figure 5), comprising: a drill bit head 19, a multi strand helix made up of three or more helix ribs 12 (See Figure 4), and a shank end 16 along a drill bit axis (See Figure 5); wherein the multi-strand helix is made up of a conveyance area, a helix gradient, and a pitch (Note: helix ribs 12 rotate around the drill bit) (See Figure 5); wherein the helix ribs 12 extend parallel to the drill bit axis in a first area adjacent to the drill bit head 19 and a second area adjacent to the shank end 16 (See Figure 5).  
Regarding claim 2, DE’586 discloses a cross-section of the multi-strand helix is constant from the drill bit head 19 to the second area adjacent to the shank end 16 (See Figures 1 and  5).  
Regarding claim 4, DE’586 discloses wherein the drill bit head 19 has break-off edges parallel to the drill bit axis (Note: the portion of the cutting edges extending along the longitudinal axis of the drill) (See Figures 5 and 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-1943586-A1, hereinafter DE’586, in view of Onose (US 2009/0016832).
Regarding claim 3, DE’586 discloses wherein the helix gradient constantly increases in size in a direction of the drill bit head 19 in the first area adjacent to the drill bit head 19, across from the drill bit axis (See Figure 5).  DE’586 does not specifically disclose a helix gradient increase of between 0.25 degrees and 2 degrees per degree in the direction of rotation.  Onose discloses a drill bit having a flute with a helix angle αx that varies along the length of the drill (See Figure 2a) wherein the helix angle αx varies between 0 and 45 degrees [0044].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify DE’586, in view of Onose, such that the helix gradient increases between 0.25 degrees and 2 degrees per degree in the direction of rotation since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, one of ordinary skill in the art would modify the helix gradient depending on the strength of the drill, swarf shape, and swarf dischargeability of the drill.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722